DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,827,576 and 9,763,302 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1, 3-12, 14-17, 19-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an control device requiring:
the control circuit is further configured to: determine in a commissioning mode, for the at least one light source, a baseline illumination intensity by subtracting the measured ambient light level in the space when the at least one light source is in a non-illuminated state from the measured ambient light level in the space when the at least one light source is in an illuminated 
With regards to claim(s) 9: the prior art fail to disclose a/an control device requiring:
the control circuit is further configured to: determine in a commissioning mode, for the at least one light source, a baseline illumination intensity by subtracting the measured ambient light level in the space when the at least one light source is in a non-illuminated state from the measured ambient light level in the space when the at least one light source is in an illuminated state; subsequently determine an actual source illumination intensity for the at least one light source, detect degradation in the actual source illumination intensity based on a difference between the baseline illumination intensity and the actual source illumination intensity, and compensate for the degradation in the source illumination intensity so that the source illumination intensity is maintained at the baseline illumination intensity, in combination with other limitations of the claim.
With regards to claim(s) 17: the prior art fail to disclose a/an method requiring:
measuring, using an ambient light detector, an ambient light level in a space when the at least one light source is in a non-illuminated state; measuring, using the ambient light detector, the ambient light level in the space when the at least one light source is in an illuminated state; and subtracting the measured ambient light level in the space when the at least one light source is in the non-illuminated state from the measured ambient light level in the space when the at least one light source is in the illuminated state; subsequently determining an actual source illumination intensity for the light source; detecting degradation in the actual source illumination intensity based on a difference between the baseline illumination intensity and the actual source 
With regards to dependent claim(s) 3-8, 10-12, 14-16, 19-20; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844